Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 1 of 18
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 2 of 18
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 3 of 18
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 4 of 18
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 5 of 18
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 6 of 18
   Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 7 of 18




              IN THEUNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT COURT OF PENNSYLVANIA

_________________________________________
BYRON QUINN WINNE,                        :
          Plaintiff                     :
                                         :                 CIVIL ACTION
                                         :
            v.                             :
                                         :
COMMONWEALTH OF PENNSYLVANIA            :
            &                             :
PENNSYLVANIA STATE TROOPER               :
CHRISTOPHER F. TUSTIN                     :
            &                             :
POLICE COMMISSIONER ROBERT EVANCHICK      :

                               COMPLAINT

                            PRELIMINARY STATEMENT

1. This is a civil rights action brought under the Fourth, Fifth, Eighth and Fourteenth

Amendments to the United States Constitution, specifically brought under 42 U.S.C.

Section 1983 and raising supplemental state law claims concerning the actions of

defendant Pennsylvania Christopher F. Tautin in detaining and searching, the

Plaintiff, Byron Quinn Winne, without reasonable suspicion that criminal activity was

afoot and articulable suspicion that Plaintiff was armed and dangerous, then

arresting Plaintiff and subjecting him to a DUI blood test without probable cause,

without charging him with a crime. The actions and conduct of Defendant Tautin

are result of a policy, practice, custom and deliberate indifference on the part of the

Commonwealth of Pennsylvania and Pennsylvania State Police Commissioner Robert

Evanchick.



                                          -1-
 Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 8 of 18




                                 JURISDICTION

2. This Court has jurisdiction over the subject matter of the pursuant to 28 U.S.C.

Section 1331, 1332, 1343(a)(3), 1343(a)(4) and 1367(a), and venue is properly set

in the United States District Court for the Eastern District of Pennsylvania pursuant

to 28 U.S.C. Section 1391.

3. The causes of action alleged herein arise from factual allegations occurring in

this judicial district.

4. On information and belief, it is alleged that each of the named Defendants

resides in Pennsylvania.

                                       PARTIES

5.    The Plaintiff, Byron Quinn Winne, is a resident of Oxford, Chester County,

Pennsylvania.

6. The Defendant, Pennsylvania State Trooper Christopher F. Tustin, is a citizen

and resident of Delaware County, Pennsylvania, acting in his capacity as a

Pennsylvania State Trooper employed by the Commonwealth of Pennsylvania and

was at all times acting under color of state law.        He is sued in his individual

capacity.

7. The Defendant, Police Commissioner Robert Evanchick, is a citizen and resident

of Dauphin County, Pennsylvania, and is employed by the Commonwealth of

Pennsylvania, who was the Pennsylvania State Police Commissioner at the time of

the incident underlying the case sub judice, and at all times relevant acted under

color of state law.       He is sued in his individual capacity.

                                           -2-
 Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 9 of 18




8. The Commonwealth of Pennsylvania owns, operates, manages, directs and

controls the Pennsylvania State Police, which employs Defendants, Trooper

Christopher F. Tustin and Commissioner Robert Evanchick.

9. The Commonwealth of Pennsylvania established or delegated to the

Defendant, Police Commissioner Robert Evanchick, the responsibility for

establishing the implementation of policies, the practices, procedures, or customs

used by state troopers employed by the Commonwealth of Pennsylvania,

including Defendant Pennsylvania State Trooper Christopher F. Tustin, regarding

the determination of reasonable suspicion to detain criminal suspects and

probable cause for arrest.

10.    Each and all of the acts of the individual Defendants involved in this

incident performed under the color and pretense of the Constitution, statutes

ordinances, regulations, customs and uses of the United States of America,

Commonwealth of Pennsylvania,, were under the color of law and by virtue of

their authority as law enforcement officers in the course and scope of their

employment with the Pennsylvania State Police.

                                FACTUAL ALLEGATIONS

                             Procedural History of Criminal Case

11.    Sometime on May 28, 2018, the Plaintiff, Byron Quinn Winne, was traveling

southbound on I-95 in Delaware County, Pennsylvania when he was subjected to a

traffic stop by Defendant, Pennsylvania State Trooper, Christopher F. Tustin.

12. Trooper Tustin asked Plaintiff for his driver’s license, car registration and car

insurance, which he provided.

                                          -3-
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 10 of 18




13. Trooper Tustin then ordered Plaintiff out of the vehicle and patted him down,

which yielded negative results.

14. Trooper Tustin then called for a backup K-9 unit which proceeded to search

Plaintiff’s vehicle.

15.     The vehicle search yielded negative results for narcotics, firearms or some

other contraband.

16. Following the search, without conducting a field sobriety test, Trooper Tustin

placed Plaintiff in handcuffs and had him transported to Riddle Hospital for a DUI

blood test.

17. Plaintiff was detained at the hospital for several hours, then released after the

blood test.

18. Despite being detained, searched and arrested, then subjected to a DUI blood

test, Plaintiff was never formally charged with a crime.

19.     There was clearly no legal cause to justify the detention and arrest of f

Plaintiff.

20.     To the extent that there was legal cause to support the stop, detention

and/or arrest of Plaintiff, the Defendant, Pennsylvania State Trooper Christopher F.

Tustin, failed to take reasonable steps to investigate and pursue information that

would have indisputably negated any such legal cause.

21. At all times relevant to this Complaint, the conduct of Defendant Tustin and

was in willful, reckless and callous disregard of Plaintiff’s rights under federal and

state law.



                                    -4-
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 11 of 18




22. The deliberate indifference displayed by Defendant Tustin in violating

Plaintiff’s constitutional right to not be arrested without probable cause, stemmed

from the failure of Defendant, Pennsylvania State Police Commissioner Robert

Evanchick as the principle policymaker and implementer of practices,

procedures and customs used by Pennsylvania State Police, to provide adequate

training of Pennsylvania State Troopers.

23. As a direct and proximate result of the conduct of all defendants, Plaintiff

suffered substantial damages, including physical and psychological harm, some or

all of which may be permanent.

                            CAUSES OF ACTION

                                 Count I

(Civil Rights Action [42 U.S.C. Section 1983]) Unreasonable Detention, False

Arrest and False Imprisonment against Defendant Pennsylvania State Trooper

Christpher F. Tustin.

24. Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1-59.

25. 42 U.S.C. Section 1983 provides that:

                Every person, who under color of any statute, ordinance,
                regulation, custom or usage of any state of territory or the District
                of Columbia subjects or causes to be subjected any citizen of the
                United States or other person within the jurisdiction thereof to
                the deprivation of any other person within the jurisdiction thereof
                to the deprivation of any rights, privileges or immunities secured
                by the constitution and law shall be liable to the party injured in
                an action at law, suit in equity, or other appropriate proceeding
                for redress . . .



                                        -5-
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 12 of 18




26. Plaintiff in this action is a citizen of the United States and all of the individual

police officer Defendants to this claim are persons for purposes of 42 U.S.C.

Section 1983, Defendant Pennsylvania State at all times relevant hereto, was

acting under the color of state law in his capacity as Trooper with the Pennsylvania

State Police, on behalf of Defendant Commonwealth of Pennsylvania, and his acts

or omissions were conducted within the scope of their official duties or

employment.

27. At the time of the complained events, Plaintiff had the clearly established

constitutional right to be free from detention, arrest and imprisonment without

reasonable suspicion and probable cause under the Fourth Amendment and in

violation of due process under the Fourteenth Amendment.

28. Any reasonable Pennsylvania State Police Trooper knew or should have

known of these rights at the time of the complained of conduct as they were

clearly established at the time.

29. Defendant Christopher F. Tustin          violated Plaintiff’s Fourth and Fourteenth

Amendment rights to be free from unreasonable detention, false arrest and false

imprisonment without probable cause and without due process, when he

inexplicably subjected Plaintiff to a vehicle stop without reasonable suspicion that

criminal activity was afoot or articulable suspicion that he was armed and

dangerous, searched his vehicle without probable cause, then arrested and

subjected Plaintiff to a DUI blood test without probable cause.




                                       -6-
   Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 13 of 18




 30. Defendant Christopher F. Tustin engaged in the conduct described by this

Complaint willfully, maliciously, in bad faith, and in reckless disregard of Plaintiff’s

protected constitutional rights.

 31. The detention and arrest of Plaintiff was malicious, shocking, and objectively

unreasonable in the light of the circumstances.

32. The acts or omissions of Defendant Christopher F. Tustin was the moving force

behind Plaintiff’s injuries.

33. The acts or omissions of Defendant Christopher F. Tustin described herein

intentionally deprived Plaintiff of his constitutional and statutory rights and caused

him other damages.

34. Defendant Christopher Tustin is not entitled to qualified immunity for the

complained of conduct.

35. Plaintiff was subject to humiliation, fear, and pain and suffering by the illegal

acts of Defendant Christopher F. Tustin, and suffered injuries as a result of their

actions.

36. Plaintiff is entitled to compensatory damages, punitive damages, attorney’s

fees under 42 U.S.C. Section 1988, and all applicable law, and such additional relief

as the Court deems just.




                                         -7-
   Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 14 of 18




                                     COUNT II

(Civil Rights Action (42 U.S.C. Section 1983) - Deliberately Indifferent Policies,

Practices, Customs, Training and Supervision in violation of the Fourth and

Fourteenth Amendments and in violation of 42 U.S.C. Section 1981 against

Defendants Police Commissioner Robert Evanchick and Commonwealth of

Pennsylvania

       37. Plaintiff re-alleges and incorporates by reference the allegations contained

  in paragraphs 1-36.

       38. 42 U.S.C. Section 1983 provides that:

                         Every person, who under color of any statute ordinance,
                         regulation, custom usage of any state or territory or the
                         District of Columbia subjects or causes to be subjected any
                         citizen of the United States or other person within the
                         jurisdiction thereof to the deprivation of any rights, privileges
                         or immunities secured by the constitution and law shall be
                         liable to the party injured in action at law, suit in equity, or
                         other appropriate proceeding for redress . . . .

        39. Plaintiff in this action is a citizen of the United States and Defendants to

  this claim are persons for purposes of 42 U.S.C. Section 1983.

        40. Defendants to this claim at all times were acting under the color of state

law.




                                         -8-
Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 15 of 18




   41. Plaintiff had the following clearly established rights at the time of the

complained of conduct.

                     A. The right to be free from malicious prosecution under

                     the Fourth Amendment and Fourteenth Amendments to the

                     United States Constitution.

                     B.   The right to be free from discrimination by police under

                     the Equal Protection Clause of the Fourteenth Amendment to

                     the United States Constitution and under 42 U.S.C. Section

                     1981.

     42. Defendant, Police Commissioner Robert Evanchick and Commonwealth

of Pennsylvania knew or should have known of these rights at the time of the

complained of conduct as they were clearly established at that time.

      43. The acts or omissions of these Defendants, as described herein,

deprived Plaintiff of his constitutional and statutory rights and caused him other

damages.

     44. Defendants are not entitled to qualified immunity for the complained of

     conduct.

     45. Defendant Commissioner Evanchick was at all times the policymaker for

     the Commonwealth of Pennsylvania and Pennsylvania State Police and in that

     capacity established policies, procedures, customs, and or practices for the

     same.



                                        -9-
   Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 16 of 18




         46. Commissioner Evanchick developed and maintained policies, procedures,

  customs, and/or practices exhibiting deliberate indifference to the constitutional

  rights of citizens, which were the moving forces behind and proximately caused

  the violations of Plaintiff’s constitutional and federal rights as set forth herein and

  in the other claims, resulted from a conscious or deliberate choice to follow a

  course of action from among various available alternatives.

        47. Defendants Evanchick and Commonwealth of Pennsylvania have created

and tolerated an atmosphere of lawlessness, and have developed and maintained

long-standing, department-wide customs, law enforcement related policies,

procedures, customs, practices, and/or failed to properly train and/or supervise its

officers in a manner amounting to deliberate indifference to the constitutional rights

of Plaintiff and of the public.

  48.     In light of the duties and responsibilities of those police officers that

participate in arrests and preparation of police reports on alleged crimes, the need

for specialized training and supervision is so obvious, and the inadequacy of training

and/or supervision is so likely to result in the violation of constitutional and federal

rights such as those described herein that the failure to provide such specialized

training and supervision is deliberately indifferent to those rights.

 49. The deliberately indifferent training and supervision provided by Defendants

 Evanchick and Commonwealth of Pennsylvania resulted in a conscious or deliberate

 choice to follow a course of action from among various alternatives available to the

 aforementioned Defendants and were the moving forces in the constitutional and

 federal violations and injuries complained of by Plaintiff.

                                      -10-
   Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 17 of 18




 50. As a direct result of Defendants’ unlawful conduct, Plaintiff has suffered

emotional injury and other damages and losses as described herein entitling him to

compensatory and special damages, in amounts to be determined at trial.

 51. On information and belief, Plaintiff may suffer lost future earnings and

impaired earning capacities from the public stigma accruing from such a high profile

publicized case, in amounts to be ascertained at trial. Plaintiff is further entitled to

attorneys’ fees and costs pursuant to 42 U.S.C. Section 1988, pre-judgment interest

and costs as allowable by federal law.

 52.    Plaintiff seeks appropriate declaratory and injunctive relief pursuant to 42

U.S.C. Section 1983 to redress Defendants’ above described ongoing deliberate

indifference in policies, practice, habits, customs, usages, training and supervision

with respect to the rights described herein, which Defendants have no intention for

voluntarily correcting despite obvious need and requests for such correction.



                                      COUNT III

         Intentional Infliction of Emotional Distress against Defendants
                Pennsylvania State Trooper Christopher F. Tustin

  54. Plaintiff re-alleges and incorporates by reference the allegations contained in

paragraphs 1-53.

  55. By engaging in the acts herein alleged, Defendant Pennsylvania State

Trooper Christopher F. Tustin, engaged in outrageous conduct with an intent to or a

reckless disregard of the probability of causing Plaintiff to suffer emotional distress.

                                         -11-
   Case 2:20-cv-02493-MMB Document 1 Filed 05/27/20 Page 18 of 18




  56. As a direct, proximate and foreseeable result, Plaintiff suffered severe

emotional distress and the outrageous conduct was the cause of the emotional

trauma suffered by Plaintiff.

  57. The conduct of Defendants also amounts to oppression, fraud or malice and

punitive damages should be assessed against Defendants for the purpose of

punishment and for the sake of example.



                                WHEREFORE, Plaintiff respectfully requests

                     A. Compensatory damages as to all defendants;

                     B.    Punitive Damages as to Defendant Christopher F. Tustin

                     C.    Reasonable attorney’s fees and costs as to all Defendants;

                     D. Such other and further relief as may appear just and

                     appropriate.

                     Plaintiff hereby demands a jury trial.



                                                    Respectfully submitted:



                                                        /s/ Earl Raynor
                                                   Earl Raynor, Esquire
                                                   PA State Supreme Court No. 66849
                                                   1800 JFK Boulevard
                                                   Third Floor, Box 103
                                                   Philadelphia, PA 19103
                                                   (215)254-0299
                                                   FAX: (914)663-5116
                                                   earlraynor@yahoo.com

                                                 Counsel for Plaintiff
                                                 Earl Raynor, Esquire
